DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities: the phrase “according to claims 1” in the preamble should instead be written as “according to claim 1.” Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2010/0323252), and further in view of Dial (US 6,375,412).

	Regarding Claim 1, Kobayashi teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Kobayashi teaches that the fuel cell system comprises a fuel cell (2) (“fuel cell”), a fuel supply path (41) configured to supply fuel gas (i.e. hydrogen) from a fuel gas supply source (40) to the fuel cell (“fuel gas supply flow path configured to supply fuel gas from a fuel gas supply source to the fuel cell”), a fuel circulation flow path (42) configured to circulate fuel off-gas (i.e. hydrogen off-gas) from the fuel cell to the fuel supply path (“fuel gas circulation flow path configured to circulate fuel off-gas discharged from the fuel cell to the fuel gas supply flow path”), a fuel pump (46) disposed in the fuel circulation flow path and configured to pressurize and feed the fuel off-gas to the fuel supply path, an ejector (45) disposed in the fuel supply path and configured to both merge the fuel gas and the fuel off-gas pressurized and fed by the fuel pump and supply merged gas to the fuel cell (“an ejector disposed in the fuel gas supply flow path and configured to merge the fuel gas and the fuel off-gas pressurized and fed” by the fuel pump and “to supply merged gas to the fuel cell”), and a control unit (5) (“controller”) configured at least to control the fuel pump ([0023], [0026]-[0027], [0029]-[0032]).
	Kobayashi does not explicitly teach that the fuel pump is a turbopump which rotates in a first rotational direction, wherein the control unit is configured to control said rotation of said turbopump.
	However, Dial teaches a turbopump (Abstract, col. 2 lines 33-34). Dial teaches that the turbopump is used to displace both liquid and gaseous fluids, and is well suited for low, medium, and high pressure applications (col. 2 lines 33-38, col. 5 lines 5-10). As illustrated in Figure 1B, Dial teaches that the turbopump comprises a multi-disk impeller assembly which, at least, rotates in a first rotational direction (i.e. in the direction of arrow (59)) in order to pressurize and move fluid therethrough (col. 9 lines 39-63). Dial teaches that the multi-disk impellor assembly of the turbopump provides for increased surface area, and further, that the turbopump advantageously permits fluid to flow unobstructed such that unnecessary friction and turbulence is reduced (col. 2 line 55 to col. 3 line 2).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would utilize, as the fuel pump controlled by the control unit of Kobayashi, a turbopump which rotates at least in a first rotational direction, as taught by Dial, and whose rotation is controlled by the control unit, given that such a turbopump is used to displace both liquid and gaseous fluids, is well suited for low/medium/high pressure applications, provides for increased surface area, and advantageously permits fluid to flow unobstructed such that unnecessary friction and turbulence is reduced.
	Kobayashi, as modified by Dial, does not explicitly teach that the control unit rotates the turbopump in a second rotational direction as instantly claimed
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the controller rotates the turbopump in a second rotational direction…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system), especially given that the instantly claimed controller is not programmed to perform the instantly claimed functionality (See MPEP 2114(I)). Furthermore, an as previously described, the fuel cell system of Kobayashi, as modified by Dial, possesses all of the instantly claimed and requisite structure of the claimed fuel cell system.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Kobayashi, as modified by Dial, possesses all of the aforementioned structural components therein, it would follow that the fuel cell system of Kobayashi, as modified by Dial, is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.

	Regarding Claim 3, Kobayashi, as modified by Dial, teaches the instantly claimed invention of Claim 1, as previously described.
Kobayashi, as modified by Dial, does not explicitly teach that the control unit decreases a rotational speed of the turbopump as instantly claimed.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the controller decreases a rotational speed of the turbopump in the second rotational direction…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system), especially given that the instantly claimed controller is not programmed to perform the instantly claimed functionality (See MPEP 2114(I)). Furthermore, and as previously described, the fuel cell system of Kobayashi, as modified by Dial, possesses all of the instantly claimed and requisite structure of the claimed fuel cell system.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Kobayashi, as modified by Dial, possesses all of the aforementioned structural components therein, it would follow that the fuel cell system of Kobayashi, as modified by Dial, is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 5, Kobayashi, as modified by Dial, teaches the instantly claimed invention of Claim 3, as previously described.
Kobayashi, as modified by Dial, does not explicitly teach that the control unit functions as instantly claimed.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the controller determines whether…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system), especially given that the instantly claimed controller is not programmed to perform the instantly claimed functionality (See MPEP 2114(I)). Furthermore, and as previously described, the fuel cell system of Kobayashi, as modified by Dial, possesses all of the instantly claimed and requisite structure of the claimed fuel cell system.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Kobayashi, as modified by Dial, possesses all of the aforementioned structural components therein, it would follow that the fuel cell system of Kobayashi, as modified by Dial, is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2010/0323252), and further in view of Dial (US 6,375,412) and Mori et al. (US 2012/0107709).

	Regarding Claim 2, Kobayashi, as modified by Dial, teaches the instantly claimed invention of Claim 1, as previously described.
	Kobayashi, as modified by Dial, does not explicitly teach that the fuel cell system further comprises a pressure sensor configured to acquire a pressure of the fuel gas in the fuel cell.
	However, Mori teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Mori teaches that the fuel cell system comprises a fuel cell (10) and a pressure sensor (21) ([0040], [0043]). Mori teaches that the pressure sensor is configured to detect the pressure of fuel gas (i.e. hydrogen) inside the fuel cell, and subsequently output a corresponding pressure detection signal SP to a control device (20) of the fuel cell system ([0043]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further include a fuel gas pressure sensor, as taught by Mori, in the fuel cell of Kobayashi, as modified by Dial, given that such a pressure sensor would allow for the detection and monitoring of the pressure of the fuel gas inside the fuel cell, and also allow for the output of a corresponding pressure detection signal to the control unit.
Kobayashi, as modified by Dial and Mori, does not explicitly teach that the control unit increases a rotational speed of the turbopump in the second rotational direction as instantly claimed
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the controller increases a rotational speed of the turbopump in the second rotational direction…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system), especially given that the instantly claimed controller is not programmed to perform the instantly claimed functionality (See MPEP 2114(I)). Furthermore, and as previously described, the fuel cell system of Kobayashi, as modified by Dial and Mori, possesses all of the instantly claimed and requisite structure of the claimed fuel cell system.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Kobayashi, as modified by Dial and Mori, possesses all of the aforementioned structural components therein, it would follow that the fuel cell system of Kobayashi, as modified by Dial, is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.

	Regarding Claim 4, Kobayashi, as modified by Dial, teaches the instantly claimed invention of Claim 3, as previously described.
	Kobayashi, as modified by Dial, does not explicitly teach that the fuel cell system further comprises a pressure sensor configured to acquire a pressure of the fuel gas in the fuel cell.
	However, Mori teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Mori teaches that the fuel cell system comprises a fuel cell (10) and a pressure sensor (21) ([0040], [0043]). Mori teaches that the pressure sensor is configured to detect the pressure of fuel gas (i.e. hydrogen) inside the fuel cell, and subsequently output a corresponding pressure detection signal SP to a control device (20) of the fuel cell system ([0043]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further include a fuel gas pressure sensor, as taught by Mori, in the fuel cell of Kobayashi, as modified by Dial, given that such a pressure sensor would allow for the detection and monitoring of the pressure of the fuel gas inside the fuel cell, and also allow for the output of a corresponding pressure detection signal to the control unit.
Kobayashi, as modified by Dial and Mori, does not explicitly teach that the control unit functions as instantly claimed
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the controller determines that…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system), especially given that the instantly claimed controller is not programmed to perform the instantly claimed functionality (See MPEP 2114(I)). Furthermore, and as previously described, the fuel cell system of Kobayashi, as modified by Dial and Mori, possesses all of the instantly claimed and requisite structure of the claimed fuel cell system.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Kobayashi, as modified by Dial and Mori, possesses all of the aforementioned structural components therein, it would follow that the fuel cell system of Kobayashi, as modified by Dial, is capable of performing, or is capable of being configured to perform, the instantly claimed functionality.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2010/0323252), and further in view of Dial (US 6,375,412) and Sakaguchi et al. (US 2019/0032605).

	Regarding Claim 6, Kobayashi, as modified by Dial, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1A-1B of Dial, the turbopump includes a shaft section (16) that rotates (“shaft that rotates”), a plurality of inner support islets (52) connected to the shaft section (each support islet is interpreted as “an inner peripheral impeller that rotates by a rotational force from the shaft”), and a plurality of outer disk drag faces (48) disposed on an outer peripheral of the support islets which rotate by a rotational force from the shaft section (each disk drag face is interpreted as “an outer peripheral impeller that is disposed on an outer periphery of the inner peripheral impeller and rotates by a rotational force from the shaft”) (col. 6 lines 2-21, col. 7 lines 23-26). 
	Kobayashi, as modified by Dial, does not explicitly teach that at least one of the inner support islets and outer disk drag faces receive the rotational force from the shaft section via a one-way clutch.
	However, Sakaguchi teaches an electric power assisted propulsion system (Abstract, [0002]). Sakaguchi teaches that the system comprises a turbopump therein, wherein the turbopump comprises a rotating shaft ([0028]). Sakaguchi teaches that the rotating shaft of the turbopump may be selectively connected to a mechanism (e.g. an electric motor) providing power to the turbopump itself via a clutch ([0028]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would couple the inner support islets of Kobayashi, as modified by Dial, to a mechanism (e.g. an electric motor) providing power to the turbopump via a clutch, as taught by Sakaguchi, given that the provision of such a clutch would allow for the selective connection and disconnection of the shaft section from the source of rotational force.

Allowable Subject Matter

Claims 7-11 are objected to as being allowable if rewritten so as to overcome the aforementioned objection(s) (of instant Claim 7) of record.

The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art references relevant to at least independent Claim 7 are Kobayashi (US 2010/0323252) and Dial (US 6,375,412).

Kobayashi teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Kobayashi teaches that the fuel cell system comprises a fuel cell (2), a fuel supply path (41) configured to supply fuel gas (i.e. hydrogen) from a fuel gas supply source (40) to the fuel cell, a fuel circulation flow path (42) configured to circulate fuel off-gas (i.e. hydrogen off-gas) from the fuel cell to the fuel supply path, a fuel pump (46) disposed in the fuel circulation flow path and configured to pressurize and feed the fuel off-gas to the fuel supply path, an ejector (45) disposed in the fuel supply path and configured to both merge the fuel gas and the fuel off-gas pressurized and fed by the fuel pump and supply merged gas to the fuel cell, and a control unit (5) configured at least to control the fuel pump ([0023], [0026]-[0027], [0029]-[0032]).
Dial teaches a turbopump (Abstract, col. 2 lines 33-34). Dial teaches that the turbopump is used to displace both liquid and gaseous fluids, and is well suited for low, medium, and high pressure applications (col. 2 lines 33-38, col. 5 lines 5-10). As illustrated in Figure 1B, Dial teaches that the turbopump comprises a multi-disk impeller assembly which, at least, rotates in a first rotational direction (i.e. in the direction of arrow (59)) in order to pressurize and move fluid therethrough (col. 9 lines 39-63). Dial teaches that the multi-disk impellor assembly of the turbopump provides for increased surface area, and further, that the turbopump advantageously permits fluid to flow unobstructed such that unnecessary friction and turbulence is reduced (col. 2 line 55 to col. 3 line 2).
However, Claim 7 recites a control method of a fuel cell system which requires, at least, the rotation of a turbopump in a first rotational direction such that merged gas stemming from an ejector is supplied to a fuel cell. Claim 7 further requires that the method comprises rotating the turbopump in a second rotational direction opposite to the first rotational direction while supplying fuel gas from a fuel supply source to the fuel cell through the ejector when increasing a pressure in the fuel cell to a predetermined pressure using the fuel gas.
Neither Kobayashi nor Dial, teach or suggest a control method of a fuel cell system as instantly claimed. While Kobayashi’s fuel cell system includes substantially all of the structural components required of the instantly claimed method (wherein Dial obviates the use/presence of a turbopump in the fuel cell system), neither Kobayashi nor Dial teach or suggest a control method involving the specific rotation of a turbopump in a second rotational direction opposite to a first rotational direction while supplying fuel gas from a fuel gas supply source to a fuel cell through an ejector when increasing a pressure in the fuel cell to a predetermined pressure using the fuel gas.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729